COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  DAVID E. JONES,                                             No. 08-19-00111-CV
                                                  §
                                Appellant,                       Appeal from the
                                                  §
  v.                                                        County Court at Law No. 1
                                                  §
  ERIC M. WILLIE and WILLIAM D.                              of Travis County, Texas
  POWERS,                                         §
                                                            (TC# C-1-CV-17-003737)
                                Appellees.        §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. We

further order Appellant pay all costs of this appeal, and this decision be certified below for

observance.

       IT IS SO ORDERED THIS 3RD DAY OF FEBRUARY, 2020.


                                             JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.